743 N.W.2d 918 (2008)
Tina SUMMERS, Plaintiff-Appellant,
v.
HURLEY MEDICAL CENTER, Pathology Associates, P.C., Gary Johnson, Cathy O. Blight, Jerry S. Krznarich, and Linda Biedrzycki, Defendants-Appellees, and
Marcia E. Perry, Defendant.
Docket No. 134997. COA No. 269824.
Supreme Court of Michigan.
February 8, 2008.
On order of the Court, the application for leave to appeal the August 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.